 


114 HR 4176 IH: To amend title 18, United States Code, to limit the recovery of damages in a civil action related to the disclosure of certain personal information from State motor vehicle records, and for other purposes.
U.S. House of Representatives
2015-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4176 
IN THE HOUSE OF REPRESENTATIVES 
 
December 3, 2015 
Mr. Deutch introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to limit the recovery of damages in a civil action related to the disclosure of certain personal information from State motor vehicle records, and for other purposes. 
 
 
1.Limitation on the recovery of civil damages for disclosure of certain personal information from State motor vehicle recordsSection 2724 of title 18, United States Code, is amended— (1)in subsection (a), by striking obtains,; and
(2)in subsection (b), by striking willful or reckless disregard of the law and inserting intentional violation of the law.    